                           UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA
                               GREENSBORO DIVISION


DERIC STUBBS,                                   ) Civil No. 1:20-cv-00311
                                                )
       Plaintiff,                               )
v.                                              )
                                                ) COMPLAINT AND
CITY OF GREENSBORO,                             ) DEMAND FOR JURY TRIAL
                                                )
       Defendant.                               )
                                                )
                                                )
                                                )



       Plaintiff, Deric Stubbs (“Stubbs” or “Plaintiff”), by and through counsel, brings this action

for violations of the Family Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. §2601 et seq., and

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq. and the

Americans with Disabilities Act of 1990 42 U.S.C. 126 § 12101 et. seq., against City of Greensboro

(“CG” or “Defendant”).

                             NATURE OF PLAINTIFF’S CLAIMS

       1.      Defendant unlawfully interfered with Plaintiff’s FMLA rights by unlawfully

harassing Plaintiff for medical recertification more frequently than every 30 days in violation of

in violation of 29 C.F.R. § 825.308.

       2.      Defendant unlawfully interfered with Plaintiff FMLA rights by failing to reinstate

Plaintiff to the same job position he held prior to his utilization of medically certified FMLA leave

or an equivalent job with equivalent pay, benefits, and other terms and conditions of employment.




       Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 1 of 11
        3.      Defendant unlawfully retaliated against Plaintiff in violation of the FMLA by

terminating his employment after Plaintiff objected to Defendant’s action in reassigning him to a

non-equivalent work schedule.

        4.      Defendant subjected Plaintiff to unlawful discrimination on the basis of his race,

African American, in violation of Title VII.

        5.      Defendant subjected Plaintiff to unlawful discrimination on the basis of his

disability of debilitating migraines in violation of the ADA.


                                          THE PARTIES

        6.      Plaintiff is an adult individual who is a resident of Kernersville, North Carolina.

        7.      Defendant is a government entity authorized under the laws of the State of North

Carolina.

                                  JURISDICTION AND VENUE

        8.      The Court has original federal question jurisdiction under 28 U.S.C. § 1331 for

claims brought under the FMLA for unlawful interference and retaliation and the claims brought

under Title VII and the ADA for unlawful discrimination.

        9.      The Court has personal jurisdiction because Defendant is a government entity

located within this judicial district.

        10.     Venue is proper in this judicial district because Defendant has substantial business

contacts in this district and because the unlawful acts alleged herein occurred in Greensboro, North

Carolina, which is located within this judicial district.




                                                   2



       Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 2 of 11
                                 COVERAGE ALLEGATIONS

       11.     At all times hereinafter mentioned, CG has been an employer within the meaning

of the FMLA, 29 U.S.C. § 2611(4).

       12.     At all times hereinafter mentioned, Plaintiff was an “eligible employee” within the

meaning of the FMLA, 29 U.S.C. § 2611(2), meaning that Defendant employed him for at least

12 months, and he performed at least 1250 hours of service with Defendant during the 12-month

period preceding the termination of his employment.

       13.     At all times relevant to this action, Plaintiff was an “employee” covered by the

protections of Title VII of the Civil Rights Act of 1964 within the meaning of 42 U.S.C. §2000e(f).

       14.     Defendant is an “employer” within the meaning of 42 U.S.C. §2000e(b).

       15.     At all relevant times, Defendant was a “covered entity” engaged in an industry

affecting commerce and employed at least (15) employees each working day.

       16.     At all relevant times, Plaintiff was a “qualified individual with a disability” as

defined by 42 U.S.C. § 12111(8).

       17.     At all relevant times, Plaintiff was an “employee” within the meaning of 42 U.S.C.

§ 12111(4).

       18.     Plaintiff satisfied his obligation to exhaust his administrative remedies by timely

filing a Charge of Discrimination against Defendant with the United States Equal Employment

Opportunity Commission (“EEOC”) alleging discrimination based on disability and retaliation on

August 5, 2019. The EEOC issued a Notice of Suit Rights on January 6, 2020 and Plaintiff timely

brings this action within ninety (90) days of his receipt thereof.




                                                  3



       Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 3 of 11
                          PLAINTIFF’S FACTUAL ALLEGATIONS

        19.    Defendant employed Plaintiff in or about March 2017 as a Utilities Night Services

Representative for the Company’s Water Department.

        20.    In or about October 2018, Plaintiff began experiencing severe and debilitating

migraine headaches that prevented him from performing his job duties. As such, Plaintiff requested

time off for this sudden onset of migraines in order to seek medical treatment.

        21.    On or about October 17, 2018, Plaintiff’s healthcare provider certified him for

intermittent FMLA leave to accommodate Plaintiff’s severe and debilitating migraine headaches.

In the certification, Plaintiff’s healthcare provider noted that Plaintiff had an “apparent onset [of]

migraine headaches,” which would require “[Plaintiff] to be absent from work during flare-ups.”

        22.    On or about February 20, 2019, Plaintiff texted Danny Simmons (“Simmons”),

Plaintiff’s Operations Support Supervisor, stating that he was experiencing a migraine and needed

to use FMLA leave that day.

        23.    On or about February 26, 2019, Plaintiff texted Simmons to request paid time off

because he needed to take his mother to her doctor. Following this request, Simmons threatened

Plaintiff’s employment. Specifically, Simmons informed Plaintiff that he has been trained to

recognize FMLA abuse and that Plaintiff needed to stop missing time at work.

        24.    On or about March 5, 2019, although having flu-like symptoms, Plaintiff went to

work since Simmons had threatened to terminate his employment. However, after working,

Plaintiff’s flu-like symptoms worsened. Therefore, Plaintiff requested paid time off for March 6,

2019.

        25.    On or about March 6, 2019, Plaintiff sought medical treatment for his condition and

was diagnosed with an infection and prescribed a regiment of antibiotics. Plaintiff’s treating



                                                  4



        Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 4 of 11
physician directed him to remain out of work and away from other people until March 8, 2019.

That same day, Simmons called Plaintiff to inform him that his request for paid time off was

denied. Plaintiff attempted to explain that he had medical certification from his doctor and was

more than willing to provide it to him. However, Simmons stated that it did not matter whether

Plaintiff provided medical certification, and that Plaintiff was to receive a disciplinary occurrence

for his absence per Greensboro’s leave policy.

       26.     On or about March 8, 2019, Plaintiff went to work to avoid further harassment and

occurrences. However, shortly after arriving, Plaintiff experienced a migraine flare-up. Plaintiff

submitted a paid time off request for the rest of the day through March 10, 2019 and notified

Simmons via text his need to leave work due to his severe migraine headache. Simmons replied

“10-4” and “I’ll make note of it but like I told you I can’t code it as that until medical services

sends me the updated version of the FMLA letter . . .” Simmons was referring to a text message

he sent Plaintiff in which he told Plaintiff that his FMLA certification needed to be updated because

it only covered the dates ranging from August 10, 2018 through August 14, 2018.

       27.     On or about March 11, 2019, Plaintiff’s day off, Simmons called and texted

Plaintiff to notify him that his paid time off request for March 8, 2018 through March 10, 2018

was denied due to a labor shortage, despite knowing that Plaintiff missed those days due to a severe

migraine headache. Of course, a “labor shortage” would be no reason to justify denying a request

for paid leave when the requested dates for leave had already passed.

       28.     On or about March 12, 2019, Plaintiff required emergency medical treatment for

his debilitation migraine headache due largely to Simmons’ continued harassment regarding his

use of FMLA leave. Plaintiff’s medical provider instructed Plaintiff to remain out of work from

March 13, 2019 through March 15, 2019 due to this migraine flare-up. Plaintiff informed



                                                 5



       Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 5 of 11
Simmons’ of his emergency medical treatment via text, attaching medical certification for FMLA

leave during the stated days.

       29.     On or about March 18, 2019, Plaintiff returned to work and met with Simmons and

the 2nd Shift Coordinator, James Boughs (“Boughs”). In the meeting, Simmons and Boughs

informed Plaintiff that his absences during March 13 and 14 would be counted as disciplinary

occurrences against Plaintiff despite the provided medical certification because of a “labor

shortage.” Simmons further informed Plaintiff that any additional absences will result in his

suspension. Later that day, Plaintiff began experience another severe migraine brought on by the

stress of Defendant’s handling of his medical condition.

       30.     On or about March 19, 2019, Plaintiff informed Simmons that he could not work

due to a severe migraine that began the night prior. Simmons responded that Plaintiff would have

to work that weekend to make up the absences.

       31.     On or about March 20, 2019, Plaintiff’s healthcare provider sent medical

certification to the City of Greensboro’s Human Resource Department. The certification states

that Plaintiff would need continuous and intermittent FMLA leave approximately 1-4 times per

month for 3-4 days per episode. On the same day, Plaintiff texted Simmons informing him that he

had a migraine and required FMLA leave.

       32.     On or about March 23, 2019 and March 24, 2019, Plaintiff had debilitating migraine

symptoms. Plaintiff utilized FMLA leave and notified Simmons by text message before each shift.

       33.     On March 27, 2019, Plaintiff’s next scheduled workday, Plaintiff informed

Simmons by text that he was experiencing another chronic migraine and that he required FMLA

leave. Simmons did not respond to Plaintiff’s text.




                                                6



       Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 6 of 11
       34.        On March 28, 2019, Plaintiff informed Simmons that he was experiencing migraine

symptoms and required FMLA leave. Simmons responded: “10-4.”

       35.        On April 1, 2019, Plaintiff’s next scheduled workday, Simmons texted Plaintiff

approximately four hours before Plaintiff’s shift stating: “I hope you are feeling well and if you

are able to make it in to work today, I need to see you after you punch in.” Plaintiff responded

that he was having migraine symptoms and required FMLA leave for the day. Simmons replied

that he could no longer accept text messages as notification of FMLA leave and that Plaintiff would

have to call dispatch before his shift from now on.

       36.        On April 5, 2019, Plaintiff’s next scheduled workday, and each scheduled workday

until April 19, 2019, Plaintiff experienced chronic migraines, preventing him from performing the

material duties of his job. Thus, Plaintiff called in to dispatch before each shift to notify Defendant

of his absence and need for leave. Plaintiff also texted Simmons on each workday, notifying him

of his absence.

       37.        In a letter dated April 10, 2019, Defendant, through its Human Resources

Department, informed Plaintiff that he failed to contact his supervisor (Simmons) “through proper

communication methods of the status of his return.” The letter further stated that Plaintiff’s leave

exceeded the medical certification provided and requested updated certification and threatened

corrective action “up to and including termination.” This request for recertification was made less

than 30 days after Plaintiff’s healthcare provider sent Defendant Plaintiff’s updated medical

certification on March 20, 2019.

       38.        From April 11, 2019 through April 17, 2019, Plaintiff experienced severe migraines

that required him to take FMLA leave on his scheduled workdays during this period.




                                                  7



       Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 7 of 11
       39.     On or about April 19, 2019, Plaintiff’s next scheduled workday, upon his return to

work from FMLA leave, Defendant refused to reinstate Plaintiff to the position he held before

certified FMLA leave and informed him that he had to work 1st shift or resign. Plaintiff objected

to the newly assigned schedule.

       40.     On or about June 17, 2019, Defendant unlawfully terminated Plaintiff’s

employment for not working his newly assigned 1 st shift.

       41.     During Plaintiff’s employment with Defendant, multiple similarly situated

Caucasian employees working the 2nd shift have taken leave for extended periods of time and were

returned to the same shift, job title, and work duties. Those similarly situated Caucasian employees

did not face unnecessary and constant text messages, calls, and voicemails from their supervisors

regarding FMLA medical recertification and return status.

       42.     Defendant unlawfully discriminated against Plaintiff base on his race, African

American, and because of his chronic disability.

                                  Plaintiff’s First Cause of Action

                            (Violation of the FMLA – Interference)

       43.     Plaintiff incorporates by reference Paragraphs 1 through 42 of his Complaint.

       44.     Defendant interfered with Plaintiff’s rights under the FMLA by unlawfully

harassing Plaintiff for medical recertification more frequently than every 30 days in violation of

in violation of 29 C.F.R. § 825.308

       45.     Defendant unlawfully interfered with Plaintiff FMLA rights by failing to reinstate

Plaintiff to the same job position he held prior to his utilization of medically certified FMLA or an

equivalent job with equivalent pay, benefits, and other terms and conditions of employment.




                                                   8



       Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 8 of 11
       46.     Defendant’s actions were intentional, willful, and/or taken with reckless disregard

of Plaintiff’s rights under the FMLA.

       47.     Plaintiff suffered damages as a result of Defendant’s unlawful conduct.

                                Plaintiff’s Second Cause of Action

                              (Violation of the FMLA - Retaliation)

       48.     Plaintiff incorporates by reference paragraphs 1 through 47 of his Complaint.

       49.     Defendant unlawfully retaliated against Plaintiff in violation of the FMLA by

terminating his employment after Plaintiff objected to Defendant’s action in reassigning him to a

non-equivalent work schedule.

       50.     Defendant’s actions were intentional, willful, and/or taken with reckless disregard

of Plaintiff’s rights under the FMLA.

       51.     Plaintiff suffered damages as a result of Defendant’s unlawful conduct.

                                 Plaintiff’s Third Cause of Action

                    (Violation of Title VII – Discrimination based on Race)

       52.     Plaintiff incorporates by reference Paragraphs 1 through 51 of his Complaint.

       53.     Defendant’s actions as described in detail in the factual allegations above subjected

Plaintiff to unlawful discrimination on the basis of his race, African American in violation of Title

VII.

       54.     Defendant’s actions were intentional, willful, and/or undertaken in reckless

disregard of Plaintiff’s right as protected by Title VII.

       55.     Plaintiff has suffered damages as a result of Defendant’s unlawful actions.




                                                   9



       Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 9 of 11
                                Plaintiff’s Fourth Cause of Action

                    (Violation of ADA – Discrimination based on Disability)

        56.    Plaintiff incorporates by reference Paragraphs 1 through 55of his Complaint.

        57.    Defendant’s actions as described in detail in the factual allegations above subjected

Plaintiff to unlawful discrimination on the basis of his disability, debilitating migraines, in

violation of the ADA.

        58.    Defendant’s actions were intentional, willful, and/or undertaken in reckless

disregard of Plaintiff’s right as protected by the ADA.

        59.    Plaintiff has suffered damages as a result of Defendant’s unlawful actions.

                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests the following relief:

   a)          An Order pursuant to the FMLA that Defendant reinstate Plaintiff to the position

        he held prior to the utilization of his medically certified FMLA leave, or to a comparable

        position with full seniority, benefits and wages, or front pay to Plaintiff in lieu thereof;

   b)          An Order pursuant to the FMLA, Title VII and the ADA that the Defendant pay

        Plaintiff all lost wages, benefits, compensation, and monetary loss suffered because of

        Defendant’s unlawful actions;

   c)          An Order pursuant to the FMLA that Defendant pay Plaintiff liquidated damages;

   d)          An Order ordering Defendant to pay punitive damages under Title VII and the

        ADA and;

   e)          An Order pursuant to Title VII and the ADA that Defendant pay Plaintiff

        compensatory damages.

   f)          An Order awarding the costs of this action;



                                                  10



        Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 10 of 11
   g)           An Order awarding reasonable attorneys’ fees;

   h)           An Order awarding pre-judgment and post-judgment interest at the highest rates

        allowed by law; and

   i)           An Order granting such other and further relief as may be necessary and

        appropriate.

                                     JURY TRIAL DEMAND

        Plaintiff demands a trial by jury for all issues of fact.



Respectfully submitted this 3rd day of April, 2020.


                                                /s/ Jason Chestnut
                                                Jason Chestnut, NCSB#52066
                                                Philip J. Gibbons, Jr., NCSB #50276
                                                Craig L. Leis NCSB #48582
                                                GIBBONS LEIS, PLLC
                                                14045 Ballantyne Corporate Place, Ste. 325
                                                Charlotte, NC 28277
                                                Telephone:     704-612-0038
                                                Email: jason@gibbonsleis.com
                                                        phil@gibbonsleis.com
                                                        craig@gibbonsleis.com


                                                Attorneys for Plaintiff




                                                   11



        Case 1:20-cv-00311-NCT-JEP Document 1 Filed 04/03/20 Page 11 of 11
